Sinkler, J.,
— The question has arisen whether this court has jurisdiction respecting the subject matter whereon the auditing judge has reached his determination. If it be such as to involve a conclusion whether or not there exist a resulting trust, a trust ex maleficio, or other of like nature growing out of a series of events or course of conduct followed by decedent, our authority is at least doubtful. We are of the opinion that the trust, if such it be, is an express one. We have to determine the effect of the writing signed by the testator upon the envelope found among his, belongings, other memoranda in his handwriting, and the surrounding circumstances. It is, therefore, held that this court has jurisdiction to determine the question raised by the exceptions now before us.
We are all of the opinion that the exceptions to the adjudication should be dismissed. The findings of fact are correct, and the auditing judge has correctly applied the law as set forth in the authorities cited by him.
The exceptions are dismissed and the adjudication is confirmed absolutely.